MICROBOT MEDICAL

Employment Agreement
 
 
 
The Agreement is entered into as of December 5, 2016, by and between Microbot
Medical Ltd. an Israeli company number 514519412 (the “Employer” or “Company”)
and Hezi Himelfarb, Israeli ID No. [____________] of [________]  Israel (the
“Employee”).
 
Whereas, the Employer desires to employ the Employee in the position of Chief
Operating Officer and General Manager (the “Position”) and the Employee desires
to enter into such employment, on the terms and conditions hereinafter set
forth.
 
Now, therefore the parties agree as follows:
 
1.
Employment

 
(a)              The Employee shall be employed by the Employer in the Position
commencing as of December 5, 2016 (the “Commencement Date”). In his capacity in
the Position, the Employee shall report directly to the Chief Executive Officer
and/or President (either of which, the “Supervisor”).
 
The Employee shall perform the duties, undertake the responsibilities and
exercise the authority as determined from time to time by the Supervisor or the
Board of Directors of the US Parent or the Company, and as customarily
performed, undertaken and exercised by persons situated in a similar
capacity.  The Employee's employment may require travel outside Israel and the
Employee agrees to such travel as may be necessary in order to fulfill his
duties hereunder. In case of long haul flights over 8 hours, the Employee will
be entitled to fly in Business Class.
 
(b)              During the course of his employment with the Employer, the
Employee shall honestly, diligently, skillfully and faithfully serve the
Employer. Within the context of the Employee’s engagement to the Employer, the
Employee undertakes to devote all his efforts and the best of his qualifications
and skills to promoting the business and affairs of the Employer, and further
undertakes to loyally and fully comply with the decisions of the Board of
Directors of the Employer (the “Board”). The Employee shall act at all times in
a manner suitable to his position and status in the Employer.
 
(c)              The Employee undertakes to promptly notify the Employer
regarding any matter or subject in respect of which he has a personal interest
and/or which might create a conflict of interest with his position in the
Employer.
 
(d)              Excluding periods of vacation, military reserve duty and sick
leave to which the Employee is entitled, the Employee agrees to devote total
attention and full time to the business and affairs of the Employer as required
to discharge the responsibilities assigned to the Employee hereunder.
 
 
(e)           The Employee agrees to devote total attention and full time to the
business and affairs of the Employer as required to fulfill the responsibilities
assigned to the Employee hereunder. Other than as set forth in Schedule C
hereto, during the term of the Agreement the Employee shall not be engaged in
any other employment nor directly or indirectly engage in any other business
activities in any capacity for any other person, firm or company for
consideration, without the express prior written consent of the Employer. In
addition, the Employee understand that any such engagements are unrelated to his
work with the Employer, and the Employee undertakes that he will not represent
himself as an employee of the Employer in connection with any of the engagements
that are listed in Schedule C.
 

 
 

--------------------------------------------------------------------------------

 

 
(f)           The Employee shall be employed on a full-time basis, and the
Employee's duties may require the Employee to work during nights, days of rest
and holidays. The Employee acknowledges that the Employee's position is a senior
management position in the Employer which requires a special degree of personal
trust, as defined in the Working Hours and Rest Law 5711 – 1951 (the “Working
Hours and Rest Law”). Therefore, the Employee shall not be granted any other
compensation or payment other than expressly specified herein. The Employee
acknowledges that Employee may be required to work “overtime” or during “weekly
rest hours” without being entitled to “overtime compensation” or “weekly rest
hour compensation” (as these terms are defined in the Working Hours and Rest
Law), and Employee undertakes to comply with such requirements of the Employer,
to the extent reasonably possible. The Employee acknowledges that the
compensation to which Employee is entitled pursuant to the Agreement constitutes
adequate compensation for Employee work during ”overtime” or ”weekly rest
hours”.
 
(g)              The Employee hereby represents and undertakes to the Employer
all of the following:
 
(i)             There are no other undertakings or agreements preventing the
Employee from making the commitments described herein and performing his
obligations under the Agreement.
 
(ii)             To the best of the Employee’s knowledge, the Employee is not
currently, nor will by entering into the agreement be deemed to be, in breach of
any of the Employee’s obligations towards any former employer, including without
limitation, any non-competition or confidentiality undertakings.
 
(iii)             In carrying out the Employee’s duties under the agreement, the
Employee shall not make any representations or make any commitments on behalf of
the Employer, except as authorized so to do.
 
2.         Salary
 
 
(a)           Without derogating from Section 1(a) above, the Employer shall pay
to the Employee during the term of the Agreement a gross salary of NIS 64,000
(Sixty Four Thousand New Israeli Shekels) per month (the “Salary”).
 
 
(b)           The Salary will be paid no later than the 9th day of each month,
one month in arrears, after deduction of any and all taxes and charges
applicable to Employee as may be in effect or which may hereafter be enacted or
required by law. Employee shall notify the Employer of any change that may
affect Employee’s tax liability by annually filling out an appropriate tax form
(106 form).
 
 
(c) Annual review and salary increase will be determined by the Board from time
to time but without imposing on the company to grant the Employee such benefits.
 
3.
Employee Benefits

 
(a)              Without derogating from Section 1(a) above, the Employee shall
be entitled to the following benefits:
 
 

 
2

--------------------------------------------------------------------------------

 

(i)             Pension Plan; Manager’s Insurance.  The Employer will pay to
(unless agreed otherwise by the parties) an insurance company or a pension fund,
subject to the Employee’s decision, for the Employee, an amount equal to 8.33%
of the Salary, which shall be allocated to a fund for severance pay, and an
additional amount equal to 6.25% of the Salary (and 6.5% as of January 1, 2017),
which shall be allocated to a provident fund or pension plan. In addition, the
Employer will deduct from the Salary an amount equal to 5.75% of the
Employee’s  Salary (and 6% as of January 1, 2017), which shall constitute the
Employee's contribution to the insurance premium for the provident fund or
pension plan.  In case the Employee chooses to allocate his pension payments to
an insurance policy (and not a pension fund), and if an allocation of 1.25%
(from the above 6.25% allocated by the Employer to the pension savings
component) shall not be sufficient for disability insurance to insure Employee
for up to 75% of the Salary, the Employer will also contribute up to 1.25% of
the Salary for disability insurance, provided that such insurance cost will not
exceed 2.5% of the Salary, so that Company’s provident contributions shall be no
less than 5%, and together- no more than 7.5%. The Employee agrees that the
percentages set forth are subject to adjustment in order to comply with
applicable law as amended from time to time. The Employee may choose to get the
Employer payments into a mixture of insurance company and pension fund(s) in the
amounts indicated above, provided that the payment for disability insurance will
cover either 75% of the salary or up to the maximum payment allowed for the
pension saving component and additional 2.5% for the disability insurance.
 
(ii)             Upon any increase of the Employee's monthly salary, the Company
shall deposit in the insurance company or the pension fund any amounts necessary
to adjust the allocation for severance (8.33%) to reflect severance pay
computation on a 'last salary basis'.
 
The Employee hereby agrees and acknowledges that all of the payments that the
Employer shall make to the abovementioned manager’s insurance policy shall be
instead of any severance pay to which the Employee or Employee’s successors
shall be entitled to receive from the Employer with respect to the salary from
which these payments were made and the period during which they were made (the
“Termination Salary”), in accordance with Section 14 of the Severance Pay Law
5723-1963 (the “Law”). The parties hereby adopt the General Approval of the
Minister of Labor and Welfare, published in the Official Publications Gazette
No. 4659 on June 30, 1998, attached hereto as Schedule B.
 
(iii)             Educational Fund (“Keren Herhtalmut”).  The Employer will
contribute to a recognized educational fund an amount equal to 7.5% of each
monthly payment of the full Salary and will deduct from each monthly payment and
contribute to such education fund an additional amount equal to 2.5% of each
such month’s payment.
 
(iv)             Motor Vehicle.                                   Employee shall
be entitled to participate in the Employer's motor vehicle program and receive a
motor vehicle from the Employer's vehicle pool (which may be equal to a
Volkswagen Passat or similar), which shall be leased or rented by the Employer
for use by the Employee in accordance with Employer policy, as established from
time to time during the period of his employment with the Employer. The Employee
shall execute the Employer's “Employee Car Agreement” prior to receiving the
motor vehicle. The Company shall cause the cost of the value of the use of the
Vehicle as described above, in accordance to the Income Tax Regulations not to
apply to the Employee, by grossing up the salary of the employee. The benefits
replaces travel expenses payments, to which the Employee shall not be entitled.
It is further agreed and acknowledged by the Employee that any benefit arising
to the Employee pursuant hereto shall in no way be deemed to form part of the
Salary and the Employee shall have no claim against the Employer for any
severance pay or any social or other employment benefits arising from or based
upon such benefits.
 
(v)             Sick Leave.  The Employee will be entitled to sick leave as
provided by law. It is hereby clarified, that to the extent the Employee is
entitled to payments under the Employee’s managers insurance policy and/or
disability insurance, such payments will be in lieu of the payment of sick leave
payments the Employer will be entitled to pay under applicable law.

 
3

--------------------------------------------------------------------------------

 

 
(vi)           Vacation.  The Employee shall be entitled to an annual vacation
of 25 working days at full pay (based upon a full time position) such number of
annual vacation days will increase by one vacation day each year the Employee is
employed with the Employer up to a cap of 28 vacation days per year. A "working
day" shall mean Sunday to Thursday inclusive. The dates of vacation will be
coordinated between the Employee and the Employer. The Employer may require the
Employee to take vacation leave in accordance with applicable law. The Employee
must take at least 7 consecutive vacation days per calendar year and may
accumulate up to 25 unused vacation days.  Any unused vacation days beyond the
limit, as shall be calculated at the end of each calendar year, will be
forfeited, subject to applicable law, unless agreed upon differently between the
Employee and the Company.
 
(vii)             Recuperation Pay (“dme’i havra’a”). The Employee shall be
entitled to recuperation pay as required by law. Starting with 8 days the first
year and increasing by 1 day yearly, up to the limit (which is 10 days).
 
(viii)             Employee Stock Option Program. Employee shall be granted
options to purchase shares of common stock of US Parent, in accordance with an
equity incentive plan of US Parent then in effect, representing 3% of US
Parent’s issued and outstanding shares of common stock on the date of grant,
which shall be the date of closing of the Transaction. All terms of issuance,
including exercise price, vesting and termination dates, shall be as determined
by the US Parent’s Board of Directors, at its discretion.
 
(ix)             Bonus Program. Subject to the adoption by the Employer at its
discretion of a bonus plan or policy, the Employee will be entitled to grants or
payments under such plan as shall be determined by the Board.
 
(x)             To avoid doubt, no disbursements shall be made to Pension Plan
and/or Managers Insurance and/or Educational Fund or any other social benefits
with respect to any discretionary bonus payments, ESOP and/or any other equity
incentive plans contemplated herein. Such bonus payments or other equity
incentive plans shall not be deemed a portion of the Employee’s Salary for any
purpose, including without limitation, when calculating the Employee’s
entitlement to severance pay or other amounts payable upon termination of the
Employee’s employment.
 
(b)         During any period of the Employee’s military reserve service, if
any, the Employer shall pay the Salary and all other social benefits due to the
Employee hereunder. National Insurance Institute payments in connection with
such military reserve duty shall be retained by the Employer
 
4.         Expenses.
 
The Employee shall be entitled to receive prompt reimbursement of all direct
expenses reasonably incurred by him in connection with the performance of his
duties hereunder subject to the Employer’s expense reimbursement policy in
effect from time to time, provided that written receipts are produced for the
same and approved by the Employer.
 
5.           Term and Termination
 
(a)              The term of employment under the Agreement will begin as of the
Commencement Date and shall continue until either party gives the other party
(i) during the first two years of employment ninety (90) days prior written
notice of termination of the Agreement and (ii) the third year of employment and
on, one hundred and eighty (180) days prior written notice of termination of the
Agreement (the “Advance Notice Period”), provided that such termination is
without Cause (as defined below).
 
 
 
4

--------------------------------------------------------------------------------

 

In addition, the Employer, by resolution of the Board, shall have the right to
terminate the Agreement at any time by written notice with Cause (as defined
below). In such event, the Agreement and the employment relationship shall be
deemed effectively terminated as of the time of delivery of such notice.
 
The term “Cause” shall mean (i) Employee’s conviction of a crime of moral
turpitude, (ii) a breach of the Employee’s fiduciary duties towards the Employer
or its parent Employer, including theft, embezzlement, or self-dealing, (iii)
engagement in competing activities, or a breach of the Employee’s
confidentiality and non-disclosure obligations towards the Employer or US
Parent; (iv) a material breach of the Agreement by the Employee which is not
cured (if curable) within seven (7) days after receipt of written notice
thereof; or (v) any other circumstances under which severance pay (or part of
them) may be denied from the Employee upon termination of employment under the
applicable Israeli law.
 
(b)              In the event that the Employer terminates the Employee’s
employment at its discretion after providing advance written notice, if
applicable, to the Employee under sub-section (a) above, then during such
period, the Employee shall be entitled to compensation pursuant to Sections 2
and 3 hereof (or their cash equivalent).
 
(c)         In any event of the termination of the Agreement, and unless
otherwise agreed to by the Employer, the Employee shall immediately return all
Employer property, equipment, materials and documents and the Employee shall
cooperate with the Employer and use the Employee’s best efforts to assist with
the integration into the Employer’s organization of the person or persons who
will assume the Employee’s responsibilities.  At the option of the Employer, the
Employee shall during such period either continue with his duties or remain
absent from the premises of the Employer.  Under no circumstances will the
Employee have a lien over any property provided by or belonging to the Employer.
 
(d)         Notwithstanding anything contained herein to the contrary, the
Employer at its sole discretion shall have the right to terminate the employment
relationship with immediate effect or prior to the end of the notice period set
forth in subsection (a) above and pay the Employee in lieu of advance notice or
the remainder thereof, the salary and employee benefits set forth in Section 2
and Section 3 of the Agreement, all subject to and in accordance with applicable
law.
 
6.           Confidentiality; Proprietary Rights; Non-Competition
 
The Employee has executed and agrees to be bound by the provisions governing
confidentiality, proprietary rights and non-competition contained in Schedule A
to the Agreement, which provisions will survive termination of the Agreement for
any reason.
 
7.
Successors and Assigns

 
(a)              The Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successors and assigns.
 
(b)              Neither the Agreement nor any right or interest hereunder shall
be assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. The
Agreement shall inure to the benefit of and be enforceable by the Employee's
legal personal representative.
 
8.
Notices

 
For the purpose of the Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or sent by registered mail, postage prepaid,
addressed to the respective addresses set forth below or last given by each
party to the other. All notices and communications shall be deemed to have been
received on the date of delivery thereof, except that notice of change of
address shall be effective only upon receipt.
 
The initial addresses of the parties for purposes of the Agreement shall be as
follows:
 
The Employer: 5 Hamada St., 2nd Floor, Yokneam Illit 20692, Israel
 
The Employee: At his address in the preamble.
 
 
5

--------------------------------------------------------------------------------

 
 
 
 

 
9.
Modification / Waiver

 
No provision of the Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Employee and the Employer.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition of the
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made either party
which are not expressly set forth in the Agreement.
 
10.
Governing Law

 
The Agreement shall be governed by and construed and enforced in accordance with
the laws of the State of Israel.
 
11.
Severability

 
 
In the event that any provision of the Agreement is held invalid or
unenforceable in any circumstances by a court of competent jurisdiction, the
remainder of the Agreement, and the application of such provision in any other
circumstances, shall not be affected thereby, and the unenforceable provision
enforced to the maximum extent permissible under law, or otherwise shall be
replaced by an enforceable provision that most nearly approximates the intent of
the unenforceable provision.
 
 
12.
Miscellaneous

 
 
(a)           Entire Agreement.  The Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.
 
 
(b)           No Other Terms.  The Agreement is a personal and specific
employment agreement, which formalizes the relations between the Employer and
the Employee, and which sets forth, in an exclusive and exhaustive manner, the
Employee’s terms of employment by the Employer. The Employee affirms that in the
framework of the Employment Agreement he is awarded preferential rights, and the
parties therefore affirm that no customs, conventions, norms, agreements or
other arrangements, if and when applicable, shall apply to the Employee. It is
clarified that other than any equity incentives or other additional compensation
approved by the Board, the Employee shall not be entitled to any payment, right
and/or benefit not explicitly detailed in the Agreement, including any payments,
benefits or rights to which other employees of the Employer are entitled to (if
any) or any benefits the Employee received from any former employer, other than
as mandated by applicable law.
 
 
(c)           Formal Notice to Employee.  The Agreement and its annexes and
exhibits constitute notice to the Employee pursuant to the Notice to Employee
(Employment Terms) Law – 2002.
 
*                      *                      *
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF:
 
 
 
 
 
 
 
Microbot Medical Ltd.
 
By:           /s/ Harel Gadot
Name:      Harel Gadot
Title:        CEO & Chairman
Dated: 12/5/16
 
Hezi Himelfarb
 
/s/ Hezi Himelfarb
 
 
Dated: 12/5/16


 
7

--------------------------------------------------------------------------------

 

 
 
SCHEDULE A
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
 
I acknowledge that as a result of my employment, I may develop, receive, or
otherwise have access to confidential or proprietary information, which is of
value to Microbot Medical Ltd. (together with any affiliate, parent company or
subsidiary, the “Employer”). I therefore agree, as a condition of my employment,
as follows:
 
1.
Nondisclosure.

 
1.1.              Recognition of Employer's Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Employer's
Proprietary Information (as defined below), except as such disclosure, use or
publication may be required in connection with my work for the Employer. I will
obtain the Employer's written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at the Employer and/or incorporates any Employer's Proprietary Information.  I
hereby irrevocably assign to the Employer, without any further royalty or
payment, any rights I may have or may acquire in such Proprietary Information
and recognize that all Proprietary Information shall be the sole property of the
Employer and its assigns.
 
1.2.              Proprietary Information.  The term “Proprietary Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Employer.  By way of illustration but not limitation,
“Proprietary Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques including such developed by me during my employment or in the course
of my engagement with the Employer (prior to the commencement of my employment)
in the Employer’s field of business, research or development (excluding
inventions not assignable under Section 2.4), (hereinafter collectively referred
to as “Inventions”); and (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of other
employees of the Employer.  Notwithstanding the foregoing, it is understood
that, at all such times, I am free to use information that is generally known in
the trade or industry, and that is not gained as result of a breach of the
Agreement, to whatever extent and in whichever way I wish.
 
1.3.              Third Party Information.  I understand, in addition, that the
Employer has received and in the future will receive from third parties
confidential or proprietary information (the “Third Party Information”) subject
to a duty on the Employer's part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  During the term of
my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Employer
personnel or representatives who need to know such information in connection
with their work for the Employer) or use, except in connection with my work for
the Employer, Third Party Information unless expressly authorized by an officer
of the Employer in writing.
 
1.4.              No Improper Use of Information of Prior Employers and
Others.  During my employment by the Employer, I will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Employer any unpublished documents
or any property belonging to any former employer or any other person to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or person.

 
8

--------------------------------------------------------------------------------

 

 
2.           Acknowledgement of Ownership; Assignment of Inventions.
 
 
2.1.           Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work, design, and other intellectual
property rights throughout the world.
 
2.2.           Disclosure of Inventions.  I will promptly disclose in writing to
the Employer all Inventions, made or discovered or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment. I will also disclose to the Employer all Inventions made,
discovered, conceived, reduced to practice, or developed by me within three (3)
months after the termination of my employment with the Employer which resulted,
in whole or in part, from my prior employment by the Employer. Such disclosures
shall be received by the Employer in confidence, to the extent such Inventions
are not assigned to the Employer pursuant to the Agreement.
 
2.3.           Assignment of Inventions.  Subject to Sections 2.4,  I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Employer all my right, title and interest in and
to any and all Inventions whether or not patentable or registrable under
copyright or other statutes, made or conceived or reduced to practice or learned
by me, either alone or jointly with others, during the period of my employment
with the Employer or otherwise relating to the business, products, services, or
research and development of the Employer. Inventions assigned to the Employer,
or to a third party as directed by the Employer pursuant to the Section 2, are
hereinafter referred to as “Employer Inventions”.
 
2.4.           Non-assignable Inventions. Notwithstanding, the Agreement will
not be deemed to require assignment of any invention that was developed entirely
on my own time without using the Employer's equipment, supplies, facilities, or
Proprietary Information and which is not related to the Employer's actual
business, research or development. In addition, the Agreement will not apply
with respect to inventions, if any, that were reduced to practice, made or
conceived by the undersigned not in connection with the undersigned relationship
with the Employer and have been fully disclosed to the Employer prior to my
engagement with the Employer (“Excluded Inventions”).  All Excluded Inventions
existing as of the date hereof are listed in Exhibit 1 hereto.
 
2.5.           Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Employer Invention to any third
party, including without limitation government agency, as directed by the
Employer.
 
2.6.           Works Made for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are the sole property of
the Employer pursuant to applicable copyright law.
 
2.7.           Assignment or Waiver of Moral Rights.  Any assignment of
copyright hereunder (and any ownership of a copyright as a work made for hire)
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”).  To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, I hereby waive such Moral Rights and
consent to any action of the Employer that would violate such Moral Rights in
the absence of such consent.
 
 
9

--------------------------------------------------------------------------------

 

2.8.           Enforcement of Proprietary Rights.  I will assist the Employer in
every proper way to obtain, and from time to time enforce, any Proprietary
Rights relating to Employer Inventions in any and all countries.  To that end, I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Employer may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof.  In addition, I will
execute, verify and deliver assignments of such Proprietary Rights to the
Employer or its designee.  My obligation to assist the Employer with respect to
Proprietary Rights relating to such Employer Inventions in any and all countries
shall continue beyond the termination of my employment, but the Employer shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Employer's request on such assistance.
 
2.9.           Service Inventions.
 
(a)     For the removal of any doubt, Sections 2.2, 2.3 and 2.5 above will apply
to any “Service Inventions” as defined in the Israeli Patent Law, 1967 (the
“Patent Law”), it being clarified that under no circumstances will I be deemed
to have any proprietary right in any such Service Invention, notwithstanding the
provision or non-provision of any notice of an invention and/or Employer
response to any such notice, under Section 132(b) of the Patent Law.  The
agreement is expressly intended to be an agreement with regard to the terms and
conditions of consideration for Service Inventions in accordance with Section
134 of the Patent Law.
 
(b)                I acknowledge and agree that I will not be entitled to
additional royalties, consideration or other payments with regard to any Prior
Inventions, Employer Inventions, Service Inventions or any of the intellectual
property rights set forth above, including any commercialization of such Prior
Inventions, Employer Inventions, Service Inventions or other intellectual
property rights, and do hereby explicitly, irrevocably and unconditionally waive
the right to receive any such additional royalties, consideration or other
payments.  I agree that my role with the Employer expressly entails and may in
the future entail generation of “Service Inventions”. Without derogating from
the aforesaid, it is hereby clarified that the level of my compensation and
consideration has been established based upon the aforementioned waiver of
rights to receive any such additional royalties, consideration or other
payments, and that my compensation as an employee of the Employer includes full
and final compensation and consideration to which I may be entitled under law
with respect to any Prior Inventions, Employer Inventions, Service Inventions or
any of the intellectual property rights set forth above.
 
2.10.           Records.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Employer) of all of the Employer's Proprietary Information
developed by me and all of the Employer's Inventions made by me during the
period of my employment at the Employer, which records shall be available to and
remain the sole property of the Employer at all times.
 
3.
Non Solicitation, Non-Compete, Non-Conflict.

 
3.1.           Non-Solicitation.  During my employment with the Employer and for
a period of twelve (12) months from the date of termination of my employment for
any reason (or the date of any subsequent engagement other than in the capacity
of an employee) (the "Termination Date”) I will not, directly or indirectly,
contact or attempt to contact, or provide or attempt to provide any assistance
to any other person or organization which seeks to contact, any of the
Employer’s actual or prospective employees, consultants, service providers,
customers, licensors, licensees, suppliers, distributors, agents, vendors,
referral sources, or contractors of whatever nature for the purpose of
soliciting, inducing or attempting to induce any of the aforesaid to terminate,
restrict, limit or discontinue their relationship with the Employer.
 
3.2.           Non-Competition.  During the term of my employment and for a
period of twelve (12) months from the Termination Date, I will not directly or
indirectly, compete or attempt to compete with the Employer, including without
limitation:

 
10

--------------------------------------------------------------------------------

 

 
3.2.1.           carry on or hold an interest in any company, venture, entity or
other business (other than an equity interest in a publicly traded company of
less than 5%) which competes with the business, products or services of the
Employer (or, if applicable its parent company, affiliate or any of its or the
Employer’s subsidiaries), including those products or services contemplated in a
plan adopted by the Board of Directors of the Employer (or, if applicable its
parent company or any of its or the Employer’s subsidiaries) (a “Competing
Business”) (including, without limitation, as a shareholder); or
 
 
3.2.2.                act as a consultant or employee or officer or in any
managerial capacity in a Competing Business, or supply Restricted Services (as
defined below) in competition with the Employer (or, if applicable its parent
company or any of its or the Employer’s subsidiaries) to any person who, to his
knowledge, was provided with services by the Employer (or, if applicable its
parent company or any of its or the Employer’s subsidiaries) any time during the
twelve (12) months immediately prior to the Termination Date; or
 
3.2.3.                solicit, canvass or approach or endeavor to solicit,
canvass or approach any person who, to his knowledge, was provided with services
by the Employer (or, if applicable its parent company or any of its or the
Employer’s subsidiaries) at any time during the twelve (12) months immediately
prior to the Termination Date, for the purpose of offering services or products
which compete with the services or products supplied by the Employer (or, if
applicable its parent company or any of its or the Employer’s subsidiaries) at
the Termination Date (“Restricted Services”).
 
3.3.           No Conflicting Obligation.  I represent that my performance of
all the terms of the Agreement and as an employee of the Employer does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Employer.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.
 
4.
Return of Employer Documents.

 
When I leave the employ of the Employer, I will promptly deliver to the Employer
any and all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Employer Inventions, Third Party Information or Proprietary
Information of the Employer, whether in physical, electronic or other form.
 
5.
Notification of New Employer.

 
In the event that I leave the employ of the Employer, I hereby consent to the
notification of my new employer of my confidentiality, non-compete and
non-solicitation undertakings under the Agreement.
 
 
6.
General Provisions.
 

6.1.              Severability.  In case any one or more of the provisions
contained in the Agreement shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of the Agreement, and the Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.  If moreover, any one or more of the provisions contained
in the Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.
 
 
11

--------------------------------------------------------------------------------

 
6.2.              Successors and Assigns.  The Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Employer, its successors, and its assigns.
 
6.3.              Survival.  The provisions of the Agreement shall survive the
termination of my employment and the assignment of the Agreement by the Employer
to any successor in interest or other assignee.
 
6.4.              Waiver.  No waiver by the Employer of any breach of the
Agreement shall be a waiver of any preceding or succeeding breach.  No waiver by
the Employer of any right under the Agreement shall be construed as a waiver of
any other right.  The Employer shall not be required to give notice to enforce
strict adherence to all terms of the Agreement.
 
6.5.              Entire Agreement. The obligations pursuant to Sections 1 and 2
of the Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Employer as an employee or consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period.  The Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions or agreements between us with respect to the subject matter
hereof. No modification of or amendment to the Agreement, nor any waiver of any
rights under the Agreement, will be effective unless in writing and signed by
both parties hereto.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of the Agreement.
 
6.6.              Governing Law. The Agreement shall be governed by, and
construed in accordance with the laws of the State of Israel, without giving
effect to the rules respecting conflict-of-law.
 
6.7.              Interpretation.  The provisions herein shall be construed as
intended to be supplementary or complementary to each other and not in way to
meant to derogate from or limit one another.
 
 
 
I HAVE READ THER AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.
 
ACCEPTED AND AGREED TO BY:
 

 
/s/                              12/5/16                      
Hezi Himelfarb                                                Date
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
/s/                                12/5/16                      
Microbot Medical Ltd.                                        Date
 
Name: Harel Gadot
Title: CEO & Chairman

 
12

--------------------------------------------------------------------------------

 

 
Exhibit 1
 
LIST OF PRIOR INVENTIONS/
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 2.4
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 

SCHEDULE B
 
General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay
 
 
Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:
 
 
 (1)           Employer Payments –
 
 
(A)                      for Pension Funds are not less than 14.33 % of the
Exempt Wages or 12% of the Exempt Wages, if the employer pays for his employee
an additional payment on behalf of the severance pay completion for a providence
fund or Insurance Fund at the rate of 2.33% of the Exempt Wages. If an employer
does not pay the additional 2.33% on top of the 12%, then the payment will
constitute only 72% of the Severance Pay.
 
 
(B)           to the Insurance Fund are not less that one of the following:
 
 
(1)                13.33% of the Exempt Wages if the employer pays the employee
additional payments to insure his monthly income in case of work disability, in
a plan approved by the Supervisor of the Capital Market, Insurance and Savings
in the Finance Ministry, at the lower of, a rate required to insure 75% of the
Exempt Wages or 2.5% of the Exempt Wages (“Disability Payment”).
 
(2)                11% of the Exempt Wages if the employer pays an additional
Disability Payment and in the case the Employer Payments will constitute only
72% of the employee’s severance pay; if, in addition to the abovementioned sum,
the employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.
 
 
(2)           A written agreement must be made between the employer and employee
no later than 3 months after the commencement of the Employer Payments that
includes –
 
 
(A)           the agreement of the employee to the arrangement pursuant to the
confirmation which details the Employer Payments and the name of the Pension
Fund or Insurance Fund; the agreement must include a copy of the confirmation;
 
 
(B)           an advanced waiver of the employer for any right that he could
have to have his payments refunded unless the employee’s right to severance pay
is denied by judgment according to sections 16 or 17 of the Law, and in case the
employee withdrew monies from the Pension Fund or Insurance Fund not for an
Approved Event; for the matter, Approved Event or purpose means death,
disablement or retirement at the age of 60 or over.
 
(3)           the confirmation does not derogate from the employee’s entitlement
to severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE C
 
Other Engagements
 
 
 
InSeal Medical (or EPacing Inc.)
 
Cardioart
 
BRH Medical
 
Lyra Medical
 
XACT Robotics
 